342 S.W.3d 901 (2011)
STATE of Missouri, Respondent,
v.
Michael W. SCHLAX, Appellant.
No. WD 71274.
Missouri Court of Appeals, Western District.
June 21, 2011.
Susan L. Hogan, for Appellant.
Dora A. Fichter, for Respondent.
Before Division Three: JOSEPH M. ELLIS, Presiding Judge, VICTOR C. HOWARD, Judge and THOMAS H. NEWTON, Judge.

ORDER
PER CURIAM:
Michael Schlax appeals his convictions following a jury trial for property damage in the first degree, section 569.100, leaving the scene of an accident, section 577.060, resisting arrest, section 575.150, operating a motor vehicle in a careless and imprudent manner, section 304.012, and assault in the third degree, section 565.070. On appeal, Schlax contends that the trial court abused its discretion in denying his motion for a mistrial after a witness testified that the vehicle Schlax was driving was stolen. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The convictions are affirmed. Rule 30.25(b).